Exhibit 99.1 ICON ECI Fund Sixteen PORTFOLIO OVERVIEW FIRST QUARTER 2015 TABLE OF CONTENTS Introduction to Portfolio Overview 1 Investment Following the Quarter 1 Portfolio Overview 2 Revolving Line of Credit 3 Performance Analysis 3 Transactions with Related Parties 4 Financial Statements 7 Forward Looking Statements 11 Additional Information 11 ICON ECI Fund Sixteen As ofOctober 31, 2015 Introduction to Annual Portfolio Overview We are pleased to present ICON ECI Fund Sixteen’s (the “Fund”) Portfolio Overview for the quarter ended March 31, 2015. References to “we,” “us,” and “our” are references to the Fund, references to the “Managing Owner” are references to the managing owner of the Fund, ICON MT 16, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund primarily makes investments in, or that are collateralized by, equipment and other corporate infrastructure (collectively, “Capital Assets”). The investments are in companies that utilize Capital Assets to operate their businesses. These investments are primarily structured as debt and debt-like financings such as loans, leases and other structured financing transactions in, or that are collateralized by, Capital Assets. The Fund’s offering period commenced on July 1, 2013 and ended on December 31, 2014. Our Managing Owner determined to cease the offering period earlier than originally anticipated as a result of lower than expected offering proceeds being raised. As of November 12, 2013, we raised a minimum of $1,200,000 from the sale of our Class A shares and Class I shares, at which time shareholders were admitted and we commenced operations. As of June 13, 2014, we raised the $12,500,000 minimum offering amount for the Commonwealth of Pennsylvania.From the commencement of our offering on July 1, 2013 through December 31, 2014, we sold 17,189 Class A shares and 410 Class I shares, representing an aggregate of $17,469,610 of capital contributions.Our operating period commenced on January 1, 2015. During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our wind down period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investment Following the Quarter The Fund made the following investment after the quarter ended March 31, 2015: Challenge Mfg. Company, LLC Investment Date:
